Citation Nr: 1421785	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  09-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1979 to February 1985 and from October 1990 to May 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that, in relevant part, denied the benefits sought on appeal.

In December 2010, the Board remanded the claims on appeal for further evidentiary development.  While the Board also remanded a claim for service connection for a right shoulder disability, that claim was granted in a March 2012 rating decision, thus, the full benefit sought on appeal with respect to that claim was granted.  The Board additionally disposed of claims for higher disability ratings for a service-connected skin disability and for posttraumatic stress disorder in the December 2010 decision.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents associated with these paperless files have also been reviewed.

The issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability has been raised by the record, but has not been adjudicated by the agency of original jurisdiction.  See January 2014 claim in VBMS file.  Therefore, the Board does not have jurisdiction over it and it is referred to the agency of original jurisdiction for appropriate action.  


FINDING OF FACT

The Veteran has current right and left knee disabilities, diagnosed as osteoarthritis, that were at least as likely as not incurred during service, as shown by a continuity of knee pain symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for right and left knee disabilities.  As this represents a complete grant of the benefits sought on appeal with respect to these claims, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by merely showing a continuity of symptomatology.  See Walker, 701 F.3d 1331.  

Analysis

During a February 2011 VA examination, the Veteran was diagnosed with osteoarthritis of the bilateral knees.  Mild arthritic changes were diagnosed by July 2008 x-rays, as noted in a July 2008 VA examination report.  Based on this evidence, the current disability requirement for bilateral knee disabilities is satisfied.  

A review of the Veteran's service treatment records reveals that he sought treatment for a left leg trauma, apparently involving the knee, in December 1982.  In October 1984, he reported having pain in the right knee for one week.  He reportedly hurt the knee while playing football.  The diagnosis was a right knee strain.  During a February 1985 report of medical history in association with his separation examination, the Veteran checked a box to indicate that he suffered from a "trick" or locked knee.  Additionally, during his second period of service, the Veteran reported for treatment in November 1990 with a complaint of recurrent joint pain, including of the left knee, from previous injuries.  He was found to have retropatellar pain and tenderness.  

During his July 2008 VA examination, the Veteran reported an onset of bilateral knee disabilities beginning in the 1980s, and continuing thereafter.  The examiner noted a long history of bilateral knee pain, and while the Veteran apparently did not necessarily subscribe to a specific injury, he reported having continued pain in both knees.  During his more recent, February 2011, VA examination, the Veteran reported an onset of knee pain in approximately 1981.  He reported that during service, he fell while walking down a hill, and that he continued to have pain in his knee.  He has reported having stable knee pain since service.  The Board interprets the Veteran's statements as reports of a continuity of knee pain symptomatology since his separation from service.

The Veteran is competent to report having current bilateral pain, and he is competent to report experiencing chronic right and left knee pain since the time of his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the Board finds his multiple reports to be credible and supported by the evidence, including evidence found in his service treatment records.

Based on the competent and credible evidence of record, a continuity of symptomatology of the Veteran's right and left knee disabilities, now identified as osteoarthritis, has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

Although the July 2008 and February 2011 VA examiners opined that the Veteran's right and left knee disabilities were less likely than not related to his service, the July 2008 examiner failed to acknowledge evidence in the Veteran's service treatment records regarding treatment for bilateral knee disabilities during service, and both examiners failed to acknowledge the Veteran's reports of a continuity of knee disability symptomatology since service.  Thus, the VA examiner opinions are only of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Given the foregoing, all required elements to establish service connection for right and left knee disabilities have been met.  See Walker, supra.  Accordingly, all doubt with respect to these claims is resolved in favor of the Veteran, and service 

connection for right and left knee disabilities is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


